DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 7/19/2021 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on 8/4/2021.

The application has been amended as follows: 

In the Claims:

-Claim 1, lines 10-11, “conveyor belt being transversely movable relative to said track” is changed to -- conveyor belt defining a second side of said track and being 

-Claim 2, lines 1-2, “a third plurality of linearly aligned rollers” is changed to --a third plurality of rollers linearly aligned along the direction of travel of the conveyor belt and--

-Claim 4, line 2, “located near” is changed to --located upstream--

-Claim 6, lines 1-2 “further including a gluing fixture associated” is changed to --wherein the gluing fixture is associated--

-Claim 7, line 3, “a next adjacent flap” is changed to --the next adjacent flap--

-Claim 8, line 2, “a third plurality of linearly aligned rollers” is changed to --a third plurality of rollers linearly aligned along the direction of travel of the conveyor belt and--

-Replace Claim 13 with the following:
13. A device constructed and arranged for receiving, sealing, and transitioning an elongate carton, comprising: 
a conveyor belt defining a track having an inlet end and an outlet end; 
a first plurality of vertical rollers defining a first side of said track; 
5a second plurality of vertical rollers defining a second side of said track, said pluralities of vertical rollers configured for aligning cartons inserted in said track; 

a gluing fixture located downstream of said flap opener; 
a pressing fixture located downstream of the gluing fixture, the pressing fixture is a pressing roller located upstream of a third plurality of rollers linearly aligned along a direction of travel of the conveyor belt and defining an upper end of said track and constructed and arranged for contacting the corrugated cartons as they move along the track from said inlet end to said outlet end, said pressing roller having an inclined exterior and a relatively larger diameter compared to said third plurality of rollers;
a frame; 
a first bracket fixed to said frame and accommodating said first plurality of rollers; 
a second bracket associated with said frame and accommodating said second plurality of rollers; and 
an adjustment wheel associated with said frame and connected to a threaded rod passing through said frame and threadably engaging said second bracket so that rotation of said adjustment wheel causes transverse movement of said second plurality of rollers relative to said first bracket.

-Claim 14, line 2, “a direction of travel” is changed to --the direction of travel--

-Claim 15 is CANCELLED.

-Claim 16 is CANCELLED.

-Claim 20, line 11, “said track” is changed to --said fixed bracket--
-Claim 20, line 12, “located near” is changed to --located upstream--
-Claim 20, line 18 “a next adjacent flap” is changed to --the next adjacent flap--
-Claim 20, lines 20-21 “a third plurality of linearly aligned rollers” is changed to --a third plurality of rollers linearly aligned along the direction of travel of the conveyor belt and--


Allowed Claims / Reasons for Allowance
Claims 1-8, 11-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 13, and 20, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention. 
Regarding Claim 1, Nelson (US Patent 4,010,597-previously cited), as modified by Folk (US Patent 3,708,951) and Ballos III (US PGPUB 6,152,293), discloses several features of the claimed invention (as outlined in the Non-Final Rejection mailed on 6/17/2021) and further mentions a control system including a first sensor (“limit switch”; Col 9, lines 21-25) as well as a second sensor (“limit switch”) for activating the glue applicator (422; see Col 8, lines 33-35) however, Nelson does not disclose an encoder configured for determining a speed of the carton passing through the track and the second sensor being located downstream of the encoder, wherein the control system is configured for sending an injection signal upon receipt of signals from the first sensor, the second sensor, and the encoder to the gluing fixture to inject adhesive and the specific arrangement of the sensors and encoder as claimed. While sensors and encoders in carton handling devices can be found across the art (i.e. see Barbulesco (USP 5,115,625) and Larsgen (US PGUB 2015/0291295-cited in IDS)), none of the further teachings would have rendered it obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Nelson to incorporate and arrange sensors in a manner to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s own invention. Therefore, the claimed invention of Claim 1 is viewed as allowable over the prior art.

Regarding Claim 13, Nelson (US Patent 4,010,597-previously cited), as modified by Folk (US Patent 3,708,951), discloses several features of the claimed invention (as outlined in the Non-Final Rejection mailed on 6/17/2021). However, neither Nelson nor Folk disclose the pressing fixture being a pressing roller, having an inclined exterior and a relatively larger diameter compared to the third plurality of rollers, and located upstream of the third plurality of rollers. Further neither Nelson nor Folk disclose an adjustment wheel associated with the frame and connected to a threaded rod passing through the frame and threadably engaging the second bracket so that rotation of the adjustment wheel causes transverse movement of the second plurality of rollers relative to the first bracket.
While Ballos III teaches an adjustment crank connected to a threaded rod passing through the frame of the device to cause transverse movement of one bracket and its rollers relative to the other in a transverse direction, and other references teach an inclined roller used as a pressing device (i.e. see Bowser (USP 3,999,470), Chandler (USP 2,987,973), Peters (USP 2,390,120), etc.), no combination of references above would have led to one of ordinary skill in the art at the time the invention was effectively filed to be motivated to have modified the invention of Nelson to incorporate an adjustment wheel and threaded rod feature (as taught by Ballos III) and a roller with an inclined exterior and larger diameter than the third plurality of rollers and located upstream of the third plurality of rollers without the use of improper hindsight drawn from Applicant’s own invention. Therefore, the combination of structures and arrangement of such structures are not disclosed and/or rendered obvious by the prior art and therefore, the claimed invention of Claim 13 is viewed as allowable over the prior art.

Regarding Claim 20, Nelson (US Patent 4,010,597-previously cited), as modified by Folk (US Patent 3,708,951), Ballos III (US PGPUB 6,152,293), and Baker (US Patent 6,152,293) discloses several features of the claimed invention (see the rejection of Claim 7 (in which the subject matter thereof is included in Claim 20) as outlined in the Non-Final Rejection mailed on 6/17/2021). Further, although Nelson discloses a pressing fixture (501; i.e. Figure 6) located upstream of the third plurality of rollers (513) defining an upper end of the track, the pressing fixture (501) comprises a pressure plate (507; Figure 19) and does not comprise a pressing roller with an inclined exterior and dimensions relative to such third plurality of rollers as claimed. Further, none of the other prior art references mentioned disclose such a pressing roller with dimensions relative to such third plurality of rollers as claimed. Further although other references teach an inclined roller used as a pressing device (i.e. see Bowser (USP 3,999,470-previously cited), Chandler (USP 2,987,973), Peters (USP 2,390,120), etc.), incorporation of such a teaching into Nelson would not have led to the claimed invention and further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nelson to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s specification as motivation. Therefore, the claimed invention of Claim 20 is viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Fehrmann (US Patent 2,135,806) discloses a similar device for closing sealing and conveying cartons including several pluralities of rollers (64, 65) defining sides of a track formed by the pluralities of rollers (64, 65) and a conveyor belt (T1; Figure 2) wherein the rollers are mounted to adjustable frame brackets (71, 72), however, Fehrmann fails to disclose several claimed features such as the control system/sensor/encoder arrangement of Claim 1, as well as the details/arrangement of the flap opener, gluing fixture, pressing fixture roller and adjustment wheel/threaded rod as claimed in Claims 13 and 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/4/2021